DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
	On page 20 of the amendment, Applicant argued that Zhao, Sole, or Lorcy fail to disclose the limitation “if the prefix portion indicates a first state, select the transform based on transforms selected for neighboring segments…” 
However, the Examiner respectfully disagrees. Zhao clearly teaches if the prefix portion indicates a first state (paragraph 0165, video decoder 30 may determine at each hierarchical level whether all TUs within a particular hierarchical level use a default transform. For example, if the flag at the CTU level, interpreted as prefix portion, indicates that all TUs of the CTU are to use the same default transform, interpreted as first state), select the transform…(paragraph 0029, The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding; paragraph 0155). On the other hand, Sole discloses selecting a transform based on transforms selected for neighboring segments (paragraph 0098, the transform choice can be dependent on the transform selections of the neighboring reconstructed blocks).  Therefore, Zhao in view of Sole teaches the limitation above.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 21, 66, 80 and 86-87 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The claims disclose a limitation related to the selection of the transform based on transforms selected for neighboring segments. The specification as-originally filed does not disclose any formulas, calculations, algorithms, or any explanation showing the relationship between the selected transform for the current segment and the transforms selected for neighboring segments.  Applicant stated that support for said limitation is taught on page 16, line 31, to page 17, line 4; however, The Examiner checked the portions on pages 16-17; said portions disclose similar claim language, but nothing related to said relationship.  The amount of guidance or direction in the application, as-originally filed, are not sufficient to enable  a person skilled in the art on how to make and use the invention without undue experimentation.

5.	Claims 21, 23-24, 26, 29-30, 80-85 and 87 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 80 and 87 are rejected because it is unclear where the limitation “if the one transform is not selected based on transforms selected for neighboring segments, signaling the one transform by way of a transform class signalization comprising the prefix portion being a second state, and a suffix portion identifying the one transform” is disclosed in the specification as-originally filed.
Claims 23-24, 26, 29-30, and 81-85 are rejected because of their dependency on the rejected claims 21 and 80.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3-4, 6, 9-10, 12-13, 21, 23-24, 26, 29-30, 66-73, and 80-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0219290) hereinafter “Zhao” in view SOLE et al. (US 2018/0091817) hereinafter “SOLE”.
As per claim 1, Zhao discloses apparatus for predictively decoding a picture from a data stream (fig. 6), wherein the picture is subdivided into a set of segments (i.e. blocks as disclosed in paragraphs 0027 and 0029), the apparatus comprising:
a processor; and a memory having instructions which, when executed by the processor (paragraph 0068), cause the apparatus to: 
switch, for a segment of the set of segments, between transforms in a set of transforms associated with the set of segments (paragraph 0029, the video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms. Candidate transforms refer to different types of transforms such as different types of DCTs and different types of discrete sine transforms (DSTs). The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding), wherein the switching comprises:
decoding, from the data stream, a transform class signalization for the segment (paragraph 0032, The video decoder may then determine which transform(s) to use from the selected transform subset(s) based possibly on one or more transform subset indices, for respective ones of the selected transform subset(s), signaled in the bitstream; see also tables in paragraphs 0256-0261), the transform class signalization comprising a prefix portion (paragraph 0164, one-bit flag is presented first before transform subset indices to identify whether TUs within the CU can use multiple transforms or just a default transform);
selecting, for the segment, a transform from the set of transforms (paragraph 0029, The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s)), based on the prefix portion (paragraph 0164, one-bit flag is presented first before transform subset indices to identify whether TUs within the CU can use multiple transforms or just a default transform), wherein 
if the prefix portion indicates a first state (paragraph 0165, video decoder 30 may determine at each hierarchical level whether all TUs within a particular hierarchical level use a default transform. For example, if the flag at the CTU level, interpreted as prefix portion, indicates that all TUs of the CTU are to use the same default transform, interpreted as first state), select the transform…(paragraph 0029, The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding; paragraph 0155), and continue parsing the data stream without a suffix portion of the transform class signalization (paragraph 0157, video encoder 20 may not signal indices into transform subsets, said indices are interpreted as suffix portions.  It is clear that in the case of the default transform is used for all the TUs, an indication of the selected transform for each TU is not going to be signaled in the bitstream) and 
if the prefix portion indicates a second state (paragraph 0165, If the flag at the CTU level, interpreted as prefix portion, indicates that not all TUs of the CTU are to use the same default transform, interpreted as second state), decode the suffix portion (paragraph 0158, If the flag is of a second value (e.g., a digital low), then at least one TU of the CU was applied with a transform other than the default transform. In the case where at least one TU of the CU was applied with a different transform, video encoder 20 may select transform subsets and signal indices, interpreted as suffix  portion, in the transform subsets) from the data stream (paragraph 0164, if the one-bit flag is 1, video encoder 20 may signal another flag at CU level specifying whether TUs within the CU can use multiple transforms or just a default transform; paragraph 0255, the value of LeftTransSubsetIdx and RigthTransSubsetIdx is derived) and select the transform identified by the suffix portion (paragraph 0032, The video decoder may then determine which transform(s) to use from the selected transform subset(s) based possibly on one or more transform subset indices, for respective ones of the selected transform subset(s), signaled in the bitstream; see also tables in paragraphs 0256-0261).
	However, Zhao does not explicitly disclose select the transform based on transforms selected for neighboring segments.
	In the same field of endeavor, SOLE discloses select the transform based on transforms selected for neighboring segments (paragraph 0098, the transform choice can be dependent on the transform selections of the neighboring reconstructed blocks).
Zhao and SOLE are in the same field of endeavor, and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
  	As per claim 3, Zhao discloses wherein the apparatus is configured to switch between the transform in the set of transforms (paragraph 0029, the video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms. Candidate transforms refer to different types of transforms such as different types of DCTs and different types of discrete sine transforms (DSTs). The video encoder and the video decoder select transform subset(s) and determine transforms from the selected transform subset(s) that are used for determining a coefficient block from a transform block for video encoding or a transform block from a coefficient block for video decoding) for intra-coded segments, and use one transform or switch between transforms in a different set of transforms for inter-coded segments (paragraph 0111, The following describes multiple transform for intra and inter prediction residual (e.g., different transform types for when the residual block is generated from intra-prediction and for when the residual block is generated from inter-prediction)). 
As per claim 4, Zhao discloses wherein the apparatus is configured to, in switching between transforms in the set of transforms, select the transform using a mapping of a domain of values, which are indicated by the transform class signalization, onto the transform in the set of transforms (e.g., signaling using flag values as taught in paragraphs 0157, 0164, and 0179), wherein each transform in the set of transforms is selectable in a manner independent from the segment’s coding mode, and wherein every transform of the set of transforms is selectable (paragraphs 0091, 0144 and 0147, for different TU sizes, the number of transforms in a subset of left/right transforms can be different). 
As per claim 6, Zhao discloses wherein the apparatus is configured to, in switching between the transform in the set of transforms, where the segment is an intra-code segment, select, for the intra-coded segments, the transform depending on the transform class signalization for the intra-coded segment (see the table in paragraph 0256), and derive the transform class signalization from the data stream using context-based entropy decoding using a context which depends on an intra-coding mode of the intra-coded segment (paragraphs 0079, 0177 and 0212, CABC is used by the decoder). 
As per claim 9, Zhao discloses wherein the set of transforms comprises a first spectral-to-spatial transform and a second spectral-to-spatial transform which is different from the first spectral-to-spatial transform (paragraphs 0051 and 0208). 
As per claim 10, Zhao discloses wherein the set of transforms comprises a spectral-to-spatial transform which is concatenation of a first one-dimensional spectral-to-spatial transform applied horizontally and a second one-dimensional spectral-to-spatial transform applied vertically wherein the first one-dimensional spectral-to-spatial transform and the second one-dimensional spectral-to-spatial transform are different from each other (paragraphs 0047, 0208 and 0241). 
As per claims 12-13, arguments analogous to those applied for claim 10 are applicable for claims 12-13.
As per claims 21, 23-24, 26, and 29-30, the claims are directed to an encoding apparatus opposite to the decoding apparatus of claims 1, 3-4, 6, and 9-10; therefore, arguments analogous to those applied for claims 1, 3-4, 6, and 9-10 are applicable for claims 21, 23-24, 26, and 29-30. 
As per claims 66-71, arguments analogous to those applied for claims 1, 3-4, 6, and 9-10 are applicable for claims 66-71.
As per claims 72-73, arguments analogous to those applied for claim 10 are applicable for claims 72-73.
As per claims 80-85, the claims are directed to an encoding method opposite to the decoding method of claims 66-71; therefore, arguments analogous to those applied for claims 66-71 are applicable for claims 80-85. 
As per claims 86-87, arguments analogous to those applied for claim 1 are applicable for claims 86-87; in addition, Zhao discloses using a non-transitory storage medium having a computer program stored thereon to perform the claimed methods when said computer program is run by a computer (paragraph 0011).
 
10.	Claims 14, 16-20, and 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0219290) in view SOLE et al. (US 2018/0091817) in further view of Lorcy, V et al., “Proposed improvements to the Adaptive multiple Core transform” cited in IDS, hereinafter “Lorcy”.
As per claim 14, Zhao discloses the apparatus according to claim 13, wherein the set of one-dimensional spectral-to-spatial transforms comprises…one or more discrete cosine/sine transforms (paragraphs 0040, 0042 and 0051).
However, Zhao does not explicitly disclose wherein the set of one-dimensional spectral-to-spatial transforms comprises an identity transform.
In the same field of endeavor, Lorcy discloses wherein a set of one-dimensional spectral-to-spatial transforms comprises an identity transform (page 1, section 2, ID transform is added to the core transforms).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the different types of transforms of Zhao by adding the ID transform, as taught by Lorcy, in order to improve the BDrate and the compression efficiency (Lorcy; page 4, conclusion).
As per claim 16, Zhao discloses wherein the transform class signalization comprises an even number of bins, and the apparatus is configured to use a first half of the bins to index the first one of the set of one-dimensional spectral-to-spatial transforms applied horizontally and a second half of the bins to index the second one of the set of one-dimensional spectral-to-spatial transforms applied vertically (paragraph 0177, Video encoder 20 and video decoder 30 may binarize the indicators (e.g., indices into the transform subsets) using, for example, fixed-length code, truncated unary code or exponential Golomb code; see also paragraph 0093). 
As per claim 17, arguments analogous to those applied for claim 16 are applicable for claim 17. 
As per claim 18, Zhao and Lorcy disclose wherein the transform class signalization comprises an even number of bins, and the apparatus is configured to use a first half of the bins to index the first one of the set of one-dimensional spectral-to-spatial transforms applied horizontally and a second half of the bins to index the second one of the set of one-dimensional spectral-to-spatial transforms applied vertically (paragraph 0177, Video encoder 20 and video decoder 30 may binarize the indicators (e.g., indices into the transform subsets) using, for example, fixed-length code, truncated unary code or exponential Golomb code; see also paragraph 0093) by using a first bin of the first half of bins and a first bin of the second half of bins to discriminate between {identity transform, DST-IV} on the one hand and {DCT-II/III, DCT-IV} on the other hand and a second bin of the first half of bins and a second bin of the second half of bins to discriminate between {identity transform, DCT-II/III} on the one hand and {DCT-IV, DST-IV} on the other hand (paragraph 0177, Video encoder 20 and video decoder 30 may binarize the indicators (e.g., indices into the transform subsets) using, for example, fixed-length code, truncated unary code or exponential Golomb code, wherein the transform subsets can be written as (DCT-1 to DCT-8 and DST-1 to DST-8) as shown in paragraph 0051, see also paragraph 0093; in addition Lorcy teaches addition of ID transform to the core transforms. Therefore, it is obvious that the ID transform will be part of the transform pairs). 
As per claim 19, Zhao discloses wherein the apparatus is configured to select a context for context-adaptively entropy decoding the first bin of the first and second halves depending on the second bin of the first and second halves, respectively (paragraph 0177, Video encoder 20 and video decoder 30 may entropy code (e.g., encode or decode, respectively) indicators using CABC with contexts, and for each bin, one context is applied. In one example, the context model is selected based on the bin index). 
As per claim 20, Zhao discloses wherein the apparatus is configured to select a context for context-adaptively entropy decoding the second bin of the first and second halves depending on an intra-coding mode of a segment for which the transform class signalization is comprised by the data stream (paragraph 0177, Video encoder 20 and video decoder 30 may entropy code (e.g., encode or decode, respectively) indicators using CABC with contexts, and for each bin, one context is applied. In one example, the context model is selected based on the bin index. In another example, furthermore, the intra prediction mode or TU size or TU depth is also considered when selecting the context models).
As per claims 74-79, arguments analogous to those applied for claims 14 and 16-20 are applicable for claims 74-79.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482